DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
The applicant argues in the response filed 03/16/2021 Newman as modified by De Groff would not disclose the claimed head is configured to travel through the interstitial layer and separate the tissue. However, it is to be noted the claim is a device claim and therefore cannot positively recite method steps or human tissue. The claim states that the head is configured to travel through the interstitial layer and configured to separate tissue. Newman does disclose the head travels through the interstitial layer and apply fluid into the space to increase space. Therefore, as the head travels through the layer, it will be applicable with respect to separating given tissue. Further the head is the entity that is applying fluid that will increase space which separate tissue. The fluid is being applied by the head, so the head can further be able to be configured to separate tissue since it is not only passing through the layers, which will separate tissue, but also is the part that supplies the fluid that further separates tissue. The rejection with respect to Newman as modified by De Groff has been maintained below. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 36, 37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent 5,954,713 to Newman in view of U.S. Patent 3,128,079 to De Groff.
As to claim 36, Newman discloses an endoscopic surgical instrument for separating tissue (col. 2 ll. 41-64) comprising:
a shaft (18, figure 1) having proximal and distal ends; 
a head (10) coupled to the distal end of the shaft, the head having an endoscope port (12 figure 1, 2, or 22 figure 3) and at least two fluid ports (14, 16a, figure 1, 12, or 20 figure 3), each of the ports characterized by a center (figure 1-5), the head shaped to conform to a shape of a blood vessel (col. 5 ll. 39-57); 
a handle (28) coupled to the proximal end of the shaft, the handle including a gas supply port or fluid supply port (col. 4 ll. 40-66) in fluid communication with the at least two fluid ports on the head, 

wherein the head is configured to deliver the gas from at least one of the at least two fluid ports between the adventitia layers and the media layer creating an interstitial layer, the head configured to travel through the interstitial layer, the head configured to separate the tissue (col.5 ll. 39-65, as the head travels through the interstitial layer, the head will be capable of separating tissue, as well as being the entity that houses the port that applies fluid to create space, which will be able to read on being configured to separate tissue).
However, Newman is silent with respect to the linear flow valve for metering flow of gas with the valve link and piston. Newman discloses a generic mechanism to deliver the fluid from a source to the port but does not go into detail.
The use of a linear flow valve having the recited structure above is well known in the valve art.  For example, De Groff discloses a linear flow valve comprising a valve link (54) that is pivotably connected to linear flow valve (66) and connected to piston (56) having a cone-shaped portion (col. 2, ll. 43-44), wherein the piston has a return mechanism (60), wherein when the linear flow valve moves in a direction towards the distal end, the linear flow valve pivots with respect to the linear valve and varies a degree of engagement of the piston (figure 4-6). De Groff discloses the benefit of using the valve is to be able to optimally control the flow of fluid (col. 2 ll. 29-31) Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to 
As to claim 37, with the device of Newman and De Groff, Newman discloses an endoscope (30, figure 1) for providing coupling between the distal and proximal ends of the shaft. 
Claims 38-43, 47-51 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent 5,954,713 to Newman in view of U.S. Patent 3,128,079 to De Groff as applied to claim 36, 37 above, and further in view of U.S. Patent 5,311,858 to Adair. 
As to claims 38, Newman as modified by De Groff discloses the device above but is silent about a grasping a device movable in the shaft. However Newman does discloses that an additional element such as a cutting element can be used with the device of figure 2 (col. 7 ll. 41-43). 
Adair teaches a similar device (12, figure 1) having a shaft with ports for flow of fluid therethrough (col. 5 ll. 40-50) and a grasping device (34, col. 4 ll. 8-21), including a plurality of fingers (36), the grasping device being movable in a direction out from a retracted configuration in the shaft to a deployed configuration (col. 5 ll. 40-65, col. 4 ll. 8-21) for the purpose of using a device that can capture the unwanted tissue removed by the fluid (col. 5 ll. 540). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have the device of Newman and De Groff be used with a grasping device as taught by Adair in order for using a device that can capture the unwanted tissue removed by the fluid. 

As to the claim 43, with the device of Newman, De Groff, and Adair above, Newman discloses the centers of the endoscope port and the fluid ports are disposed along an arcuate line of curvature (figure 2).
As to claim 47, with the device of Newman, De Groff, and Adair above, Newman discloses the shaft is a multi-lumen shaft (figure 1,2). 
As to claim 48, with the device of Newman, De Groff, and Adair above, Newman discloses at least one lumen of the shaft is in fluid communication with a fluid supply line for coupling to a saline source (col. 4 ll. 7).
As to claim 49, with the device of Newman, De Groff, and Adair above, Newman discloses at least one lumen of the shaft is in fluid communication with a gas supply line for coupling to a CO2 source (col. 5 ll. 12-13).
As to claim 50, with the device of Newman, De Groff, and Adair above, Newman discloses at least one lumen of the shaft is of sufficient size to accept an endoscope (figure 2, col. 4 ll. 20-25). A lumen can be of a sufficient size to accept a given endoscope. 
. 
Claims 44-46, 52, 53 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent 5,954,713 to Newman in view of U.S. Patent 3,128,079 to De Groff and U.S. Patent 5,311,858 to Adair as applied to claim 38-43, 47-51 above, and further in view of U.S. Patent 4,655,219 to Petruzzi.
As to claims 44-46, 52, 53, Newman as modified by De Groff and Adair disclose the device above but is silent about the control wire of the mechanical communication, and the extractor comprises at least one barb or hook. 
Petruzzi discloses a similar device with a grasping device (42) used within an endoscope (20), wherein the grasping device has a plurality of fingers (42), wherein a deployment control (50) for the grasping device which will be disposed on the handle of the instrument and in mechanical communication with the grasping device; wherein the deployment control has a wire (32) and a wire (44) in mechanical attachment/capture with wire (32); and wherein the control wire is straight along the shaft of the endoscope (figure 3) for the purpose of using a known mechanism that can allow for moving the grasping member between the retracted and deployed configuration (col., 4 ll. 46-col. 5 ll. 4). Petruzzi further discloses the grasper having hooks or barbs, as seen in (figure 6, col. 5 ll. 63-66). It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the wire and hook/barbs of Petruzzi with the device of . 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J ORKIN whose telephone number is (571)270-7412.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER J ORKIN/Primary Examiner, Art Unit 3771